Citation Nr: 0818415	
Decision Date: 06/04/08    Archive Date: 06/12/08	

DOCKET NO.  02-00 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to disability compensation benefits under 
Title 38, United States Code, Section 1151, for a chronic 
lung disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Appellant, his brother, and a friend




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1956 to May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and June 2003 rating 
decisions of the VARO in Waco, Texas.  By decision dated in 
December 2006, among other things, service connection for 
pulmonary fibrosis due to asbestos exposure, service 
connection for pulmonary emphysema due to asbestos exposure, 
and service connection for sleep apnea, including as due to 
asbestos exposure, was denied.

For reasons which will be set forth in a REMAND at the end of 
the decision below, the veteran's claim for entitlement to 
disability compensation benefits under Section 1151 for a 
chronic lung disorder is again being REMANDED to the RO by 
way of the Appeals Management Center in Washington, D.C.  VA 
will notify the veteran should further action be required.


FINDINGS OF FACT

1.  The veteran was not in combat.

2.  There is no credible supporting evidence of an inservice 
stressor to support the diagnosis of PTSD.




CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).

A review of the claims folder reveals that there has been 
substantial compliance with the mandates of the VCAA.  The 
case has been in appellate status for several years already 
and there have been a number of communications between VA and 
the veteran during that time frame.  As recently as January 
2007, the veteran was informed as to how VA determines 
disability ratings and how it determines effective dates once 
service connection for a disability is granted.

VA must also make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for the 
benefit sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, service medical records, and VA and non-
VA records have been obtained.  The case was remanded by the 
Board, in pertinent part, in December 2006 for the purpose of 
obtaining additional evidence.  This evidence was obtained 
and associated with the claims folder.  In view of the 
foregoing, the Board finds that VA has satisfied it's duties 
to notify and assist the veteran with regard to his claim for 
service connection for PTSD.

Pertinent Legal Criteria and Analysis.

In general, service connection will be granted if a 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded 
there must be:  (1) Medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must also review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).

The Board also notes that neither the veteran nor his 
representative, nor any acquaintances, qualifies to opine on 
matters requiring medical knowledge such as whether there is 
a causal relationship of any sort between any current 
disability, such as PTSD and the veteran's active service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay person 
is generally not capable of opining on matters requiring 
medical knowledge).

In order for a claim for service connection for PTSD to be 
successful, there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f): see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

A review of the medical evidence of record does not reveal 
that the veteran has been accorded a diagnosis of PTSD. 

The pertinent medical evidence of record includes a report of 
a VA mental health clinic initial assessment/treatment visit 
in December 2003.  The veteran was evaluated for a potential 
diagnosis of reported "memory lapses" over the past year.  
There was no known history of psychiatric treatment and no 
known history of alcohol or drug abuse.  The veteran 
indicated that he sustained head trauma about 13 months 
previously when he fell through a window and hit his head on 
a concrete step.  He stated that while in service he had no 
combat exposure.  He did describe "traumatic" experiences 
that included "seeing people blown up, a near drowning 
experience, and a frightening experience when he was on a 
mast light and had great difficulty getting down, feeling he 
was going to die."  He denied any reexperiencing or avoidant 
symptoms related to these incidents, stating repeatedly "the 
past is the past, I live in the present, and hopefully the 
future."  The veteran was described as extremely difficult to 
interview.

In February 2004 the veteran was accorded psychological 
testing by VA.  Intelligence, memory, and psychological 
testing did not show evidence of cortical impairment.  
Because of the veteran's guardedness and inconsistency in 
clinical interviews and the invalidity of psychological 
profiles, it was difficult to make a clear psychiatric 
diagnosis.  However, it was indicated the same evaluations 
showed strong evidence of psychiatric difficulties with 
regard to which the veteran had no insight.  He was given an 
Axis I diagnosis of a psychotic disorder, not otherwise 
specified.  He was given an Axis II diagnosis of a 
personality disorder, not otherwise specified, with marked 
paranoid features.

An addendum several days later discussed the veteran's 
psychiatric status.  No reference whatsoever was made to 
symptoms commonly associated with PTSD.  It was stated the 
veteran gave evidence of significant affective disturbance 
that was likely to be associated either with a major 
depressive disorder or with a chronic disposition to become 
depressed.

A review of the record shows no evidence corroborating any 
claimed stressor.  The only evidence in support of the 
inservice stressors consists of the veteran's own assertions.  
However, a noncombat veteran's lay testimony regarding 
inservice stressors is not sufficient to establish the 
incurrence of a stressful incident and must be corroborated 
by credible supporting evidence that any claimed stressor has 
actually occurred.  The Board is not required to accept a 
veteran's uncorroborated account of his military experiences.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).

Also, as noted above, there is no current diagnosis of PTSD.  
In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that Congress specifically provided entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  The Court further 
held in that case that in the absence of proof of a current 
disability, there could be no valid claim.  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In view of the foregoing, the Board finds that the evidence 
is against the claim for PTSD.


ORDER

Service connection for PTSD is denied.


REMAND

With regard to the claim for compensation benefits under 
38 U.S.C.A. § 1151 for a chronic lung disorder, this matter 
was remanded by the Board in December 2006.  It was asked 
that in addition to reviewing the veteran's claims file, he 
be recorded a respiratory examination for the purpose of 
determining whether he had any additional disability 
secondary to the VA examination and testing he had in 
December 2002.  As the veteran's accredited representative 
has pointed out in his April 2003 informal presentation, 
while the records were reviewed by a VA physician with regard 
to this matter, the veteran was not accorded a respiratory 
examination.  The Court has held that a remand by the Board 
confirms on the veteran or the claimant, as a matter of law, 
the right to compliance with the remand order, and it imposes 
on VA a concomitant duty to insure compliance with the terms 
of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, additional development with regard to the claim 
for a chronic lung disorder is in order.  The case is 
REMANDED for the following:

1.  The veteran should be scheduled for a 
VA respiratory examination to determine 
whether he has additional disability 
secondary to the VA examination and 
testing he endured in December 2002.  The 
claims file should be reviewed by the 
examiner and this should be so noted in 
the examination report.  The examiner 
should opine as to whether any inability 
to use the veteran's voice fully, or any 
respiratory difficulty whatsoever is 
related to the testing conducted in 
December 2002, including medication 
administered prior to such testing.  The 
complete rationale for any opinion 
expressed should be provided.

2.  Thereafter, the claim should be 
readjudicated by VA.  If the benefit 
sought is not granted, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
and be given an opportunity for response.

Then, subject to current appellate procedures, the case 
should be returned to the Board for further review, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


